Citation Nr: 1524342	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-47 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran appeared at videoconference hearing before the undersigned in April 2012.  A transcript of the proceeding is of record.  

The Board remanded this matter in April 2013 for additional development.  As discussed further below, the Board's directives have not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy of the lower extremities which he attributes to herbicide exposure.

The April 2013 Board remand directed that the Veteran be afforded a VA examination and the VA examiner was to address an April 2012 private opinion by Dr. J.T., which provides a positive nexus between the Veteran's peripheral neuropathy and Agent Orange exposure.  A new examination and medical opinion was obtained in May 2013 and the examiner concluded that that Veteran's peripheral neuropathy is not due to military service or Agent Orange exposure.  However, in providing this opinion, the VA examiner failed to address the April 2012 private opinion and appears to have only considered the possibility of service connection on a presumptive basis.  In his rationale, the examiner noted that the Veteran's condition onset 40 years after exposure, which is inconsistent with acute or subacute neuropathy caused by herbicides.  

During the pendency of this appeal, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 FR 54763-66 (Sept. 6, 2013).  

These amendments apply to the current claim. Id.  However, the Board noted in the prior remand that because the condition began many years after exposure, service connection was likely not warranted on a presumptive basis.  It was contemplated that the opinion obtained on remand would address direct service connection; the delayed onset is not determinative.  

Furthermore, subsequent to the examination, the Veteran submitted a statement in which he questioned the adequacy of the VA examination and included an April 2013 opinion from Dr. J.T..  In that statement, Dr. J.T. concluded that the Veteran's condition is "directly related to Agent Orange" exposure and that Agent Orange does not result in immediate polyneuropathic findings.  Dr. J.T. also found that the Veteran's previous ankle and foot fractures did not contribute to his polyneuropathy.  

Given the conflicting opinions and the non-compliance with the remand directives, a new medical opinion should be obtained.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who provided the May 2013 VA medical opinion or to a qualified medical professional if the examiner is unavailable.  If it is determined that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner. 

After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any peripheral neuropathy of the lower extremities was incurred in service or is otherwise related to service, to include exposure to herbicides.  

In providing an opinion, the examiner should specifically comment on the April 2012 and April 2013 private medical opinions by Dr. J.T. and address the significant of the pre-service right foot fracture, post-service left tibia fracture and presumed exposure to herbicides in service.  The fact that symptoms began many years after exposure is not determinative.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Then, readjudicate the claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




